DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30th, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (WO/2013/146710), Abe et al US2015/0038846 provided as an English translation in view of Chono (2011/0082371).
Regarding claim 1, Abe et al disclose an ultrasound diagnostic apparatus comprising: an ultrasonic probe configured to perform a plurality of number of times ultrasonic scanning on a two-dimensional region of a subject at different timings ([0032]) to obtain a scan image group including plurality of apical four-chamber view (A4C) images or a plurality of apical two-chamber view (A2C) images ([0039];[0065], the operator first acquires two-dimensional ultrasound image data of A4C views along a time series and after that, two-dimensional ultrasound image data of A2C views along a time series); image generation circuitry configured to generate ultrasonic image data corresponding to the two-dimensional region ([0046]); and processing circuitry configured to calculate a characteristic amount of a structure (volume information) in each of a plurality of pieces of ultrasonic image data, by the plurality of pieces of the ultrasonic image data being generated by the plurality of number of times of the ultrasonic scanning at different timings for the scan image group ([0073]) and output information based on a comparison result of the calculated characteristic amounts ([0168]; temporal changes of volume information, wall motion), but fail to explicitly disclose compare the calculated characteristic amounts of the plurality of pieces of the ultrasonic image data between the A4C images or the A2C images; and the information showing a particular A4C image from among the A4C images or a particular A2C image from among the A2C images.
However, Chono teaches in the same medical field of endeavor, compare the calculated characteristic amounts of the plurality of pieces of the ultrasonic image data between the A4C 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the A4C and A2C image data acquired with comparing the calculated characteristic amounts and outputting information showing a particular A4C image or A2C image as it would provide specifying a type of motion abnormality and outputting the most closely related image as set forth in both Abe et al ([0111]) and Chono ([0035];[0038]).
Regarding claim 2, Abe et al disclose wherein the processing circuitry outputs increase/decrease information indicating an increase/decrease extent of the characteristic amount as the comparison result (fig.20 temporal changes, increase/decrease, of volume information).
Regarding claim 3, Abe et al disclose wherein the processing circuitry displays an image indicating the increase/decrease information (fig.20, controlling unit causes monitor to display the chart, [0169]).
Regarding claim 4, Abe et al disclose wherein the processing circuitry calculates, as the characteristic amount, a length of a long axis of a left ventricle passing through an apex of a heart of the subject ([0138]). 
Regarding claim 5, Abe et al disclose wherein the processing circuitry calculates, as the characteristic amount, a length of a long axis of a left ventricle passing through an apex of a 
	Regarding claim 6, Abe et al disclose wherein the processing circuitry specifies the ultrasonic image data in a predetermined cardiac phase based on an electrocardiogram signal that is detected from the subject, and calculates the characteristic amount form the specified ultrasonic image data; and the processing circuitry outputs information based on a comparison result of characteristic amounts in the cardiac phase ([0074]).
	Regarding claim 7, Abe et al disclose wherein the processing circuitry detects positions of a valve annulus and the apex of the heart from the ultrasonic image data and calculates the length of the long axis based on the detected positions of the valve annulus and the apex ([0084]).
	Regarding claim 8, Abe et al disclose wherein the processing circuitry displays images corresponding to at least three pieces of ultrasonic image data among the pieces of ultrasonic image data simultaneously ([0137];[0147]).
	Regarding claim 9, Abe et al disclose wherein the processing circuitry receives an instruction to select any one of the images displayed simultaneously from an operator, the processing circuitry stores, in a predetermined storage circuitry, ultrasonic image data corresponding to the image selected by the receive instruction [0053].
	Regarding claim 10, Abe et al disclose wherein the processing circuitry highlights an image having a maximum characteristic amount of the ultrasonic image data corresponding to the image among the images displayed simultaneously ([0093]; fig.4).

Regarding claim 12, Abe et al disclose wherein the processing circuitry calculates a first characteristic amount that is a characteristic amount of a structure that is detected from first ultrasonic image data that is the ultrasonic image data corresponding to an apical four-chamber view (A4C) cross section and a second characteristic amount that is a characteristic amount of a structure that is detected from second ultrasonic image data that is the ultrasonic image data corresponding to an apical two-chamber view (A2C) cross section, and the processing circuitry outputs information based on a comparison result of the first characteristic amount and the second characteristic amount ([0115]; fig.13).
Regarding claim 13, Abe et al disclose wherein the processing circuitry calculates, as the first characteristic amount of the structure, a first long axis length that is a length of a long axis of a heart that is detected from the first ultrasonic image data and, as the second characteristic amount of the structure, a second long axis length that is a length of the long axis of the heart that is detected from the second ultrasonic image data ([0061];[0062]), and the processing circuitry highlights the ultrasonic image data corresponding to the first long axis length or the second long axis length that is larger or smaller ([0093]).
Regarding claim 20, Abe et al disclose a control method comprising: generating ultrasonic image data corresponding to a two-dimensional region of a subject on which an ultrasonic probe has performed a plurality of number of times of ultrasonic scanning ([0036]; [0046]) at different timings to obtain a scan image group including a plurality of apical four-
However, Chono teaches in the same medical field of endeavor, compare the calculated characteristic amounts of the plurality of pieces of the ultrasonic image data between the A4C images or the A2C images included in the scan image group ([0120];[0121); and outputting information based on a comparison result of the calculated characteristic amounts, the information showing a particular A4C image from among the A4C images or a particular A2C image from among the A2C images ([0035];[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the A4C and A2C image data acquired with comparing the calculated characteristic amounts and outputting information showing a particular A4C image 
Regarding claim 22, Abe et al disclose wherein the processing circuitry is further configured to highlight an image having a maximum length from among the lengths of the long axis among the plurality of pieces of the ultrasonic image data between the A4C images or between the A2C images ([0093];[0097]; [0114];[0119]; fig.11b).
Regarding claim 23, Abe et al disclose wherein the processing circuitry is further configured to output the information showing A4C image with the longest length among the A4C images or A2C image with the longest length among the A2C images ([0114] - maximum value calculated from the length of the long axis in the A4C view, the length of the long axis in the A2C view; [0119];[123] - display).
Allowable Subject Matter
Claims 14, 16-19 and 21 are allowed.
Response to Arguments
Applicant's arguments filed August 30th, 2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states the prior art fail to disclose “output information based on a comparison result of the calculated amounts, the information showing a particular A4C image from among the A4C images or a particular A2C image from among the A2C images.”
Specifically, the office action does not assert that Chono discloses the outputting information based on a comparison result of the calculated characteristic amounts, so it also 
Claim 20 has been amended in an analogous manner to claim 1.
Regarding claim 1, Examiner’s position is Abe et al in combination with Chono disclose the amended limitation.  Specifically, Abe et al disclose output information based on a comparison result of calculated amounts.  Abe discloses outputting temporal changes of volume information ([0168]).  The volume information being based on the lengths of the long axis ([0113];[0138]).  Abe et al fail to explicitly disclose the information showing a particular A4C image or a particular A2C image; however, Chono teaches this limitation.  Chono is directed to searching for an A2C search item and an A4C search item to search the plurality of A2C and A4C images to output the most similar image ([0120]; fig.12 – A2C image displayed in search item B, A4C image displayed in search item A).  The search determines which image is the most similar image using a comparison ([0025];[0038]).  The search item may be a wall motion score index ([0121]).  This wall motion is similarly calculated on a basis of a plurality of pieces in Abe et al ([0163]).
The prior art of record disclose the amended limitations of claim 20 as discussed with respect to claim 1.
Examiner suggests defining the “characteristic amount of a structure” as well as how the comparison is performed and defining the “output information” as set forth in the written description.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793